DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
Claim Objections
Claim(s) 1, 13 is/are objected to because of the following informalities: 
Claim 1, line 18 “to allow retain the cushion” should be changed to read—to retain the cushion--.
Claim 13, line 2 “second zipper extending along” should be changed to read—second zipper extends along--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 which depends from claim 1 recites " herein the second fabric layer protects the first fabric layer from exposure to liquid to which the second fabric layer is exposed". However, the same limitation is recited in claim 1. Thus the claim does not constitute a further limitation. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 1, 2, 3, 7, 8, 9, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20190110432) in view of Simon (US20110197818A1) and in view of Defranks (US2011/0061784). 
	Regarding claim 1:
Chen teaches:
A pet bed, comprising: (Abstract and Figures)
a first fabric layer forming a first inner shell; (Figure 2, Reference 14, para0013-0015)
a resilient compressible filler material disposed within the first inner shell, (Figure 4, Reference 12, para0013)
the first fabric layer permanently retaining the compressible filler material therein, (para0015, lines 1-2, completely enclosed embodiment)
the first fabric layer and compressible filler material forming a cushion; (Figure 2, reference 10)
having a thickness (unnumbered; the top-to-bottom dimension of 10, as illustrated in Fig. 2) 
that is less than its width or length (unnumbered; the left-to-right dimension of 10, as illustrated in Fig. 2) 
so as to form a relatively flat resting surface (unnumbered; the bottom of 10, as illustrated in Fig. 2).
a second breathable fabric layer forming a second inner shell and completely encasing, and having a similar shape and size as, the first fabric layer, (Figure 5, Reference 24, para0016-0020)
the second fabric layer comprised of a waterproof material forming a waterproof yet breathable barrier so that a liquid contacting the second fabric layer is prevented from passing through the second fabric layer but allows air to pass from the first fabric layer through the second fabric layer, (para0016-0020 “waterproof and breathable layer”)
 and a third breathable fabric layer forming an outer shell formed from a breathable and liquid absorbing and retaining fabric , the third fabric layer completely encasing and having a similar shape and size as the second fabric layer, (Figure 4, Reference 22, para0016, 0020 “polyester fiber” materials are breathable)
 the third layer configured to absorb the liquid that may come into contact with the third layer, (para0016, “polyester fiber” absorbs liquid)
the second and third layer having a zipper for closing a first opening extending along one side of the layer to allow the first layer to be removable. (Figure 1, Reference 30, para0020)
the second fabric layer protecting the first fabric layer from exposure to liquid that passes through the third fabric layer to the second fabric layer. (Fig 1-5, Ref 24, para0016-0020, “24-waterproof and breathable layer” protects first fabric layer 14 since it is waterproof from exposure to liquid that passes through the third fabric layer 22)
Chen doesn’t explicitly teach:
A first breathable fabric layer (Chen is silent as to the material of the fabric of 14 but discloses the use of a waterproof and breathable layer (see clm 1))
However, it would have been obvious to one of ordinary skill in the art to comprise the first fabric layer of a breathable and waterproof material as taught by Chen provide the advantages of waterproof, breathability, burn-proof, insects-proof layer to protect the filler material in the instance the second and third layers are defective or damaged, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Chen doesn’t teach:
the second inner layer having a zipper for closing a first elongate opening extending along one side thereof to allow retain the cushion within the second inner shell and to be removable from the second inner shell when the zipper is opened;  
the third layer having a second zipper for closing a second opening extending along one side of the third layer to allow the second inner shell and the cushion contained therein to be removable from the second layer, 
Simon teaches:
a pet bed (440, Fig. 24; para [0095] and [0096]) comprising:
a first fabric layer forming a first inner shell (sack 104, Fig. 24; "duvet cover" para0055, 0095);
a resilient compressible filler material (stuffing materials 112, Fig. 24; para [0056, 0095])
disposed within the first fabric layer (as illustrated in Fig. 24), 
the first fabric layer and compressible filler material forming a cushion (comprising 104 and 112, as illustrated in Fig. 24; para [0095]);
a second fabric layer forming a second inner shell ( Reference 442, Fig. 24; para [0096])
and completely encasing and having a similar shape and size as the first fabric layer (as illustrated in Fig. 24), 
the second fabric layer comprised of a waterproof barrier (Reference 442, "moisture resistant fabric" para [0096]) 
so that a liquid contacting the second fabric layer is prevented from contacting the first fabric layer ("moisture resistant" para [0096]),
the second inner layer having a zipper for closing a first elongate opening extending along one side thereof to allow retain the cushion within the second inner shell and to be removable from the second inner shell when the zipper is opened (para0096, Reference 442 “a water-resistant fabric cover having a zipper closure”, the reference teaches that the second inner layer encases the first fabric layer 104 and is accessible via the zipper closure); 
and a third fabric layer forming an outer shell (Reference 108, which is a shell/layer, as illustrated in Fig. 24; "duvet cover" para [0095],) 
completely encasing and having a similar shape and size as the second fabric layer (as illustrated in Fig. 24),
the third layer having a second zipper for closing a second opening extending along one side of the third layer to allow the second inner shell and the cushion contained therein to be removable from the second layer,  (Reference 144 in Fig. 24; the specification is silent to 144 in this embodiment, but this feature is similar to 144, where "144" is used to refer to a closure in respect to other embodiments, e.g., Fig. 8 at para [0061], additionally the reference teaches that the third layer encases the second fabric layer 442 and is accessible via the zipper enclosure 144)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the pet bed of Chen such that it comprises two closure devices for each layer as taught by Simon to facilitate the maintenance of the pet bed to be occasionally soiled and laundered (para0067-Simon).
Chen as modified by Simon doesn’t teach:
the second fabric layer comprised of a dual-layer material comprising a first outer layer of polyester fabric and a second inner layer of thermoplastic polyurethane laminate lining, the second inner layer of thermoplastic polyurethane laminate lining forming a waterproof yet breathable barrier.
DeFranks teaches:
a bed (10, Fig. 1; para [0027]) 
comprising a fabric layer (comprising 30 and panel 14, as illustrated in Fig. 1; para [0027]) 
comprising a dual-layer material comprising (including 18 and 20, as illustrated in Fig. 2; para [0028]).
A first layer of polyester fabric ("polyester woven fabric" para [0028]) 
And a second inner layer of thermoplastic polyurethane laminate lining, the second inner layer of thermoplastic polyurethane laminate lining forming a waterproof yet breathable barrier. ("ticking layer 18" and "spun bonded polyurethane layer", para [0027]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the second fabric layer of the pet bed of Chen and Simon such that it comprises a dual-layer material as taught by DeFranks to reduce the risk of spreading fire (para0027-DeFranks).
	Regarding claim 2:
Chen as modified teaches the pet bed of claim 1, Chen further teaches:

    PNG
    media_image1.png
    492
    612
    media_image1.png
    Greyscale

wherein the first fabric layer comprises a first upper cover portion (Reference A, Fig. 2, upper edge of fabric layer) 
sewn completely around a perimeter of the first upper cover portion to a corresponding perimeter of a first lower cover portion. (Reference B, Fig. 2, lower edge of fabric layer, para0015) 
	Regarding claim 3:
Chen as modified teaches the pet bed of claim 2. Chen further teaches:
wherein the first upper cover portion is sewn to the first lower cover portion by a plurality of stitches that extend through the compressible filler material to hold the compressible filler material in position between the first upper cover portion and the first lower cover portion. (Figure 4, see how the cushion 10 forms a plurality of stiches that extend through the filler material to hold the filler material in position and give the cushion it’s shape).
Chen as modified by Simon fails to teach a plurality of cross stitches.It would have been an obvious to one having ordinary skill in the art at the time the invention was filed as substitution of functional equivalent to substitute the stitches of Chen as modified by Simon with cross stitches, in order to more firmly secure the cushion elements together, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Regarding claim 7:
Chen as modified teaches the pet bed of claim 2, and Chen also teaches:

    PNG
    media_image1.png
    492
    612
    media_image1.png
    Greyscale

wherein the upper and lower cover portions are connected by seams on all four sides so as to permanently contain the filler material therein. (See seams formed between References A, B, Fig. 2, para0015).
	Regarding claim 8:
 Chen as modified teaches the pet bed of claim 3, Chen further teaches:
the second layer and third layer forming a pouch within which the cushion resides (Figure 6, Reference 201, para0022)
 Chen doesn’t teach but Simon teaches:
wherein the second fabric layer comprises a second upper cover portion (unnumbered; the top half of 442, as illustrated in Fig. 24; para [0096]) 
sewn to a second lower cover portion (unnumbered; the bottom half of 442, as illustrated in Fig. 24; para [0096]), 
the second upper and second lower cover portions forming a pouch within which the cushion resides (442 is pouch-shaped where cushion 164 resides, as illustrated in Fig. 24; para [0096]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the pet bed of Chen such that it the second fabric layer comprises a upper cover portion and a lower cover portion with a pouch as taught by Simon to facilitate the maintenance of the pet bed to be occasionally soiled and laundered (para0067-Simon).
	Regarding claim 9:
Chen as modified teaches the pet bed of claim 8, Chen also teaches:
that the second fabric layer protects the first fabric layer from exposure to liquid to which the second fabric layer is exposed. (para0016-0020)
	Regarding claim 12:
Chen as modified teaches the pet bed of claim 1. Chen doesn’t teach but Simon further teaches:
wherein the first closure is a device comprising a zipper extending along a length of one side of the first opening of the second fabric layer. (para0096)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the pet bed of Chen such that it comprises the features of the closure devices for each layer as taught by Simon to facilitate the maintenance of the pet bed to be occasionally soiled and laundered (para0067-Simon).
	Regarding claim 13: 
Chen as modified teaches the pet bed of claim 1. Chen doesn’t teach but Simon further teaches:
Wherein the second zipper extending along a length of one side of the second opening of the third fabric layer. (Reference 144 in Fig. 24; the specification is silent to 144 in this embodiment, but this feature is similar to 144, where "144" is used to refer to a closure in respect to other embodiments, e.g., Fig. 8 at para [0061], so it is presumed that this shape teaches the same significance, additionally the reference teaches that the third layer encases the second fabric layer 442 and is accessible via the zipper enclosure 144)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the pet bed of Chen such that it comprises the features of the closure devices for each layer as taught by Simon to facilitate the maintenance of the pet bed to be occasionally soiled and laundered (para0067-Simon).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Simon in view of Defranks and in view of Nelson (US20160106061- provided in IDS). 
	Regarding claim 6:
Chen as modified teaches the pet bed of claim 1. Chen as modified does not teach that:
wherein the filler material is comprised of a filament polyester.
However, Nelson teaches:
a pet bed (10, Fig. 2; para [0016])
comprising a filler material comprised of a filament polyester ("polyester in crimped filament form" para [0023]).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the pet bed of Chen as modified such that the filler material is comprised of a filament polyester as taught by Nelson to increase the comfort of a pet bed by adding loft and softness while being lightweight (Para0023, Nelson).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Simon in view of Defranks and in view of Dunn (US2006/0272581 - provided in IDS). 
	Regarding claim 14:
Chen as modified teaches the pet bed of claim 13. Chen as modified does not teach:
further comprising a fabric flap extending from the second opening of the third fabric layer and covering an entire length and width of the zipper to prevent the second zipper from being exposed to an animal resting on the pet bed.
Dunn teaches:
a pet bed (10, Fig. 1; para [0024]) 
comprising a fabric layer (outer cover 12, Fig. 4; para [0027]) 
comprising an opening (defined in 70, as illustrated in Fig. 3: para [0035]),
a fabric flap (76, Fig. 3; para [0035]) 
extending from the opening and covering an entire length and width of a zipper (which includes 70 and 66, as illustrated in Fig. 3; para [0036]; see also Fig. 1) 
to prevent the zipper from being exposed to an animal resting on the pet bed (as illustrated in Fig. 10; "pet bed" para [0024]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the pet bed of Chen as modified to compose a fabric flap as taught by Dunn to obscure the zipper or to otherwise hinder its interactions with an external environment when the pet bed is in normal use (para0035-Dunn).
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in Simon in view of Defranks and in view of Leach (US8661588 - provided in IDS). 
	Regarding claim 16:
Chen as modified teaches the pet bed of claim 1. Chen as modified doesn’t not teach:
wherein the third fabric layer is comprised of a cotton and polyester fabric blend of 35% to 40% cotton and 60% to 65% polyester.
Leach teaches:
a pet bed (10, Fig. 1; col 1 In 49-52 and "pets" col 1 In 21-24) 
comprising a fabric layer comprised of a cotton and polyester fabric blend (12, Fig. 1; "polyester-cotton blends" col 3 In 11-19).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the pet bed of Chen as modified such that the third fabric layer is comprised of a cotton and polyester fabric blend as taught by Leach to yield a suitably resistant fabric for a pet bed resistant to wear and washing (column 3, ln 11-14-Leach).
Chen as modified doesn’t teach:
wherein the third fabric layer is comprised of a cotton and polyester fabric blend of 35% to 40% cotton and 60% to 65% polyester.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the pet bed of Chen as modified to have the third fabric layer comprised of a cotton and polyester fabric blend of 35% to 40% cotton and 60% to 65% polyester, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious because using a higher blend of polyester to cotton would help warm the surface of the pet bed and thereby making it more comfortable to a pet for use. 
	Regarding claim 17:
Chen as modified teaches claim 16. Chen as modified does not expressly teach:
wherein the cotton and polyester fabric blend has a higher percentage of cotton than polyester for warmer environmental conditions.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the pet bed of Chen as modified to have the cotton and polyester fabric blend having a higher percentage of cotton in warmer environmental conditions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious because using a higher blend of cotton in warmer environmental conditions increases the cooled effect on a surface of the pet bed and thereby makes it more attractive to a pet for use. 
Claim(s) 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20190110432) in view of Simon (US20110197818A1) and in view of Dunn (US2006/0272581 - provided in IDS). 
	Regarding claim 18:
Chen teaches:
A pet bed, comprising: (Abstract and Figures)
a first fabric layer forming a first inner shell; (Figure 2, Reference 14, para0013-0015)
a resilient compressible filler material disposed within the first inner shell, (Figure 4, Reference 12, para0013)
the first fabric layer permanently retaining the compressible filler material therein, (para0015, lines 1-2, completely enclosed embodiment)
the first fabric layer and compressible filler material forming a cushion; (Figure 2, reference 10)
a second breathable fabric layer forming a second inner shell and completely encasing, and having a similar shape and size as, the first fabric layer, (Figure 5, Reference 24, para0016-0020)
the second fabric layer comprised of a waterproof material forming a waterproof yet breathable barrier so that a liquid contacting the second fabric layer is prevented from passing through the second fabric layer but still allows air to pass from the first inner shell through the second fabric layer, (para0016-0020 “waterproof and breathable layer”)
 and a third breathable fabric layer forming an outer shell formed from a liquid absorbing and retaining fabric , the third fabric layer completely encasing and having a similar shape and size as the second fabric layer, (Figure 4, Reference 22, para0016, 0020 “polyester fiber” materials are breathable)
 the third layer configured to absorb a liquid that may come into contact with the third layer, (para0016, “polyester fiber” absorbs liquid)
the third layer having a second closure device for closing a second opening extending along one side of the third layer to allow the second inner shell and the cushion contained therein to be removable from the second layer, The second closure device comprising a zipper extending along a length of the second opening of the third fabric layer; (Figure 1, Reference 30, para0020)
Chen doesn’t explicitly teach:
A first breathable fabric layer (Chen is silent as to the material of the fabric of 14 but discloses the use of a waterproof and breathable layer (see clm 1))
However, it would have been obvious to one of ordinary skill in the art to comprise the first fabric layer of a breathable and waterproof material as taught by Chen provide the advantages of waterproof, breathability, burn-proof, insects-proof layer to protect the filler material in the instance the second and third layers are defective or damaged, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Chen doesn’t teach:
the second inner layer having a first closure device for closing a first elongate opening extending along one side thereof to allow the first inner shell to be removable from the second fabric layer when contained therein;  
Simon teaches:
a pet bed (440, Fig. 24; para [0095] and [0096]) comprising:
a first fabric layer forming a first inner shell (sack 104, Fig. 24; "duvet cover" para0055, 0095);
a resilient compressible filler material (stuffing materials 112, Fig. 24; para [0056, 0095])
disposed within the first fabric layer (as illustrated in Fig. 24), 
the first fabric layer and compressible filler material forming a cushion (comprising 104 and 112, as illustrated in Fig. 24; para [0095]);
a second fabric layer forming a second inner shell ( Reference 442, Fig. 24; para [0096])
and completely encasing and having a similar shape and size as the first fabric layer (as illustrated in Fig. 24), 
the second fabric layer comprised of a waterproof barrier (Reference 442, "moisture resistant fabric" para [0096]) 
so that a liquid contacting the second fabric layer is prevented from contacting the first fabric layer ("moisture resistant" para [0096]),
the second inner layer having a zipper for closing a first elongate opening extending along one side thereof to allow retain the cushion within the second inner shell and to be removable from the second inner shell when the zipper is opened (para0096, Reference 442 “a water-resistant fabric cover having a zipper closure”, the reference teaches that the second inner layer encases the first fabric layer 104 and is accessible via the zipper closure); 
and a third fabric layer forming an outer shell (Reference 108, which is a shell/layer, as illustrated in Fig. 24; "duvet cover" para [0095],) 
completely encasing and having a similar shape and size as the second fabric layer (as illustrated in Fig. 24),
the third layer having a second zipper for closing a second opening extending along one side of the third layer to allow the second inner shell and the cushion contained therein to be removable from the second layer,  (Reference 144 in Fig. 24; the specification is silent to 144 in this embodiment, but this feature is similar to 144, where "144" is used to refer to a closure in respect to other embodiments, e.g., Fig. 8 at para [0061], additionally the reference teaches that the third layer encases the second fabric layer 442 and is accessible via the zipper enclosure 144)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the pet bed of Chen such that it comprises two closure devices for each layer as taught by Simon to facilitate the maintenance of the pet bed to be occasionally soiled and laundered (para0067-Simon).
Chen does not teach:
and a fabric flap extending from the second opening of the third fabric layer and covering an entire length and width of the zipper to prevent the zipper from being exposed and accessible to an animal resting on the pet bed.
Dunn teaches:
a pet bed (10, Fig. 1; para [0024]) 
comprising a fabric layer (outer cover 12, Fig. 4; para [0027]) 
comprising an opening (defined in 70, as illustrated in Fig. 3: para [0035]),
a fabric flap (76, Fig. 3; para [0035]) 
extending from the opening and covering an entire length and width of a zipper (which includes 70 and 66, as illustrated in Fig. 3; para [0036]; see also Fig. 1) 
to prevent the zipper from being exposed and accessible to an animal resting on the pet bed (as illustrated in Fig. 10; "pet bed" para [0024]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the pet bed of Chen as modified to compose a fabric flap as taught by Dunn to obscure the zipper or to otherwise hinder its interactions with an external environment when the pet bed is in normal use (para0035-Dunn).
Regarding claim 20:
Chen as modified teaches the pet bed of claim 18, Chen further teaches:

    PNG
    media_image1.png
    492
    612
    media_image1.png
    Greyscale

wherein the first fabric layer comprises a first upper cover portion (Reference A, Fig. 2, upper edge of fabric layer) 
sewn completely around a perimeter of the first upper cover portion to a corresponding perimeter of a first lower cover portion to a corresponding perimeter of a first lower cover portion (Reference B, Fig. 2, lower edge of fabric layer, para0015) 
and wherein the first upper cover portion is sewn to the first lower cover portion by a plurality of stitches that extend through the compressible filler material to hold the compressible filler material in position between the first upper cover portion and the first lower cover portion. (Figure 4, see how the cushion 10 forms a plurality of stiches that extend through the filler material to hold the filler material in position and give the cushion it’s shape).
Chen as modified fails to teach a plurality of cross stitches.It would have been an obvious to one having ordinary skill in the art at the time the invention was filed as substitution of functional equivalent to substitute the stitches of Chen as modified by Simon with cross stitches, in order to more firmly secure the cushion elements together, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Claim(s) 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20190110432) in view of Simon (US20110197818A1) in view of Dunn (US2006/0272581 - provided in IDS) and in view of Defranks (US2011/0061784). 
For claim 19,
Chen as modified by Simon doesn’t teach:
the second fabric layer comprised of a dual-layer material comprising a first outer layer of polyester fabric and a second inner layer of thermoplastic polyurethane laminate lining, the second inner layer of thermoplastic polyurethane laminate lining forming a waterproof barrier so that a liquid contacting the second fabric layer is prevented from contacting the first fabric layer.
DeFranks teaches:
a bed (10, Fig. 1; para [0027]) 
comprising a fabric layer (comprising 30 and panel 14, as illustrated in Fig. 1; para [0027]) 
comprising a dual-layer material comprising (including 18 and 20, as illustrated in Fig. 2; para [0028]).
A first layer of polyester fabric ("polyester woven fabric" para [0028]) 
And a second inner layer of thermoplastic polyurethane laminate lining, the second inner layer of thermoplastic polyurethane laminate lining forming a waterproof yet breathable barrier. ("ticking layer 18" and "spun bonded polyurethane layer", para [0027]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the second fabric layer of the pet bed of Chen and Simon such that it comprises a dual-layer material as taught by DeFranks to reduce the risk of spreading fire (para0027-DeFranks).
For claim 21, 
Chen as modified teaches the pet bed of claim 18. Chen doesn’t teach but Simon further teaches:
wherein the first closure is a device comprising a zipper extending along a length of one side of the first opening of the second fabric layer. (para0096)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the pet bed of Chen such that it comprises the features of the closure devices for each layer as taught by Simon to facilitate the maintenance of the pet bed to be occasionally soiled and laundered (para0067-Simon).
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20190110432) in view of Simon (US20110197818A1) in view of Dunn (US2006/0272581 ) and in view of Moore (US5144911A - provided in IDS). 
	Regarding claim 22:
Chen as modified teaches the pet bed of claim 1. Chen as modified does not teach:
wherein the first closure device comprises a plurality of sections of hook and loop fastener tape attached on opposite sides of the first opening, and wherein open end portions of the second fabric layer at the second opening form an effective seal against penetration of liquid to an inside of the second fabric layer. 
Moore teaches:
a pet bed (10, Fig. 5; col 2 In 4-11)
comprising a closure device (37 which includes 38 and 4, as illustrated in Fig. 5; col 2 In 45-47) 
comprising a plurality of sections of hook and loop fastener tape ("hook and loop" col 2 In 45-57, the hook and loop tape is formed on the sides of the rectangle) 
attached on opposite sides of an opening (pocket 32, Fig. 6; col 2 In 37-44), 
and wherein open ends of a fabric layer at the opening (comprising 36 and 33d, as illustrated in Figs. 5 and 6, respectively; col 2 In 37-44) 
form an effective seal against penetration of liquid to an inside of the fabric layer (as illustrated in Figs. 3 and 5-6, liquid originating from a pet would not travel inside pocket 32; "sealable flap" col 2 In 26-44). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the pet bed of Chen as modified such that the first closure device comprises hook and loop fastener tape as taught by Moore to keep the pet bed clean and odorless (column 2, ln 21-34).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-9, 12-14, 16-22 have been considered but are not found persuasive. 
Regarding applicant’s argument that the cited prior art fails to teach or suggest that all the layers are breathable and work in concert to provide breathability throughout the pet bed, (see pg 12). 
Applicant’s arguments have been fully considered and are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant briefly argued that Chen as modified does not disclose that all the layers are breathable. However, this is not found persuasive.  Chen alone discloses that the second and third layers are comprised of a breathable material. Although Chen does not state what the material the first layer is comprised of, it is obvious to one of ordinary skill in the art to use a breathable and waterproof material as taught by Chen. See rejection above.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        
SHADA ALGHAILANI
Examiner
Art Unit 3643